DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network communication apparatus for authenticating”, “first authentication server for storing”, and “further authentication server being arranged for deleting” in claim 13; “network communication apparatus for authenticating” and “further authentication server for storing” in claim 24; and “network communication apparatus for authenticating”, “first authentication server apparatus for storing”, and “first authentication server apparatus being arranged for deleting” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because recites of a computer program product, which can be just purely software since the specification fails to provide a description.  The claim also recites of a data carrier/store in the alternative, that which can be interpreted as a propagated signal, and is non-statutory.  The Examiner suggests amending the claims in order to show that the claim is not a signal, and is stored on hardware.

Allowable Subject Matter
Claims 1-35, 37, and 38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Adhya et al, US 2016/0036794 disclose of a similar network infrastructure configuration with network devices connecting to various access points that have dedicated location authentication servers, and that which references a central authentication server, see paragraph 0024.  The teachings further disclose of allowing a user to authenticate with a local authentication server during downtime of the central authentications server, only if the user is already authenticated within a valid time period.  The valid time period is configured by an administrator and indicates the period after the last successful authentication which the user can be authenticated with the same credential.  It is later disclosed that the timer can be reset upon each successful authentication of the user, see paragraph 0047.

Independent claim 13, 24, 29, 37, and 38 are similar in scope to that of independent claim 1, and are allowable for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henry et al, U.S. Patent 6,856,800 is relied upon for disclosing of a mobile host sending a certificate to a foreign access point.  The access point locally validates the certificate while querying a home AAA server to determine if the certificate has been revoked before it expires, see column 3, lines 13-22.

Messana et al, U.S. Patent 9,167,427 is relied upon for disclosing of user equipment roaming amongst wireless access points connected to an AAA proxy, ad reducing the amount of signaling for re-authentication, see column 11, lines 40-44.
Bryksa et al, U.S. Patent 9,161,219 is relied upon for disclosing of making of determination if an access credential has expired by querying a RADIUS server, see column 15, line 64 through column 16, line 2.
Jones et al, US 2013/0024915 is relied upon for disclosing of an AAA server that stores a timer for an identifier, and upon expiry, it is deleted, see paragraph 0032.
Carter, US 2009/0109941 is relied upon for disclosing of performing authentication by a remote server, such as an AAA or RADIUS server, wherein a wireless hotspot access point will transmit the credentials to the authentication server, see paragraph 0060.
Hershberg et al, US 2014/0165147 is relied upon for disclosing of an AAA server marking session certificates as not valid if the validity period expires, see paragraph 0021.
Smith, US 2013/0047218 is relied upon for disclosing of primary authentication system provides a token to a secondary authentication server, a mobile device then requests access to a secondary network by providing the token, see paragraph 0042.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431